Citation Nr: 0731228	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-16 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In April 2005, to support his claims, the veteran testified 
at a hearing at the RO before a local decision review officer 
(DRO).

In January 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The AMC completed the additional development - 
to the extent possible, continued to deny the claims, and 
returned the case to the Board for further appellate review.

The Board's remand indicated that, although the veteran had 
filed a claim for a general right leg disability - this 
presumably included both his right knee and ankle.  See his 
April 2004 claim (on VA Form 21-526).  So the Board has 
subdivided this claim into two distinct issues.

Regrettably, the Board is again remanding the claim for 
service connection for a right knee disability to the RO, via 
the AMC, for still further development and consideration.  
The Board, however, will go ahead and decide the other claims 
concerning the right ankle and low back disabilities.




FINDINGS OF FACT

1.  There is no competent medical evidence indicating the 
veteran's current low back disability is related to any 
disease, injury, or incident in service, and he did not have 
arthritis in his low back (the lumbosacral spinal segment) 
within one year of his discharge from the military.

2.  The also is no competent medical evidence indicating the 
veteran's current right ankle disability is related to his 
military service - including a right ankle sprain he 
sustained while on active duty, and he did not have arthritis 
in this ankle within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic low back disability 
as a result of a disease or an injury incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The veteran also does not have a chronic right ankle 
disability as a result of a disease or an injury incurred in 
or aggravated by service, and arthritis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 
20 Vet. App. 537 (2006) (Mayfield III); affirmed, Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in June 2004, July 2004, February 2007 and 
March 2007.  The July 2004 letter specifically told him that 
VA needed specific information regarding his claimed 
disorders and that if he had any additional information or 
evidence that would support his claims he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
June 2004 and July 2004 letters were sent prior to the 
initial adjudication in October 2004.  And in the March 2005 
statement of the case (SOC) and May 2005 and May 2007 
supplemental SOCs (SSOCs), the claims were readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where content-complying VCAA notice was 
not sent until after the initial adjudication of the claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure the timing defect)

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  This notice 
was provided in February 2007 correspondence and again in the 
cover letter for the May 2007 SSOC.

The Board's January 2007 remand was partly done to have the 
veteran examined for a medical nexus opinion concerning the 
cause of his right ankle disability, especially insofar as 
whether it is traceable to a right ankle sprain he sustained 
during service.  But the Board did not deem it necessary - 
either then or now, to have the veteran undergo a VA 
examination for a medical opinion concerning the cause of his 
low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states that, in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this particular case with regards to the veteran's low 
back disability.

There is no suggestion on the current record that any present 
disability involving the veteran's low back may be 
attributable to his military service, including any injury he 
may have sustained while on active duty.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  To the contrary, as will 
be explained, the complaints he had during service referable 
to his low back were only temporary - not chronic, and there 
are credible indications he has sustained additional injury 
to his low back during the many years since service.

Therefore, the duty to assist has been met, as VA has 
obtained all identified records pertaining to the claims on 
appeal - to the extent the evidence mentioned is available.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  Indeed, in a recent June 2007 statement 
from the veteran - in response to most recent, June 2007 
SSOC, he indicated that he had no other information or 
evidence to submit.  Therefore, his low back and right ankle 
claims are ready to be considered on their merits.


Pertinent Laws and Regulations
Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to establish service connection for the 
claimed disorder, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

Low Back Disability - Analysis

As the Board acknowledged when previously remanding this 
claim, there is X-ray evidence of degenerative joint disease 
(DJD, i.e., arthritis) in the lumbar segment of the veteran's 
spine.  So he satisfies Hickson element (1), proof of current 
disability.  See his VA outpatient treatment records dated 
from 1993 to 2007 showing diagnoses of osteoarthritis and 
degenerative joint disease of the spine, low back sprain, 
sclerosis, and continuing complaints of low back pain.  
However, the record fails to show he had arthritis in his low 
back to a compensable degree of at least 10 percent within 
one year of his discharge from the military in July 1975, 
meaning prior to July 1976.  So he is not entitled to the 
benefit of the special presumptive provisions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The veteran's service medical records (SMRs) reflect one 
instance of treatment for low back pain in December 1973.  At 
that time, he presented with complaints of lumbar pain after 
reportedly falling off a truck.  No muscle spasms or 
tenderness was noted and he had good range of motion.  The 
diagnosis was a bruise.  More significantly, though, there is 
no other complaint, treatment, or diagnosis of any low back 
condition for the remainder of his service - which, as 
mentioned, ended in July 1975.  In fact, during his military 
separation examination in June 1975, his spine was assessed 
as normal.  So the low back pain that he had earlier 
experienced during service was merely acute and transitory in 
nature and had resolved prior to his discharge without 
chronic residual disability.



There also was no objective clinical indication of a chronic 
low back disability for many years after service.  It is 
particularly worth noting that a January 1991 VA outpatient 
treatment record specifically indicates the veteran had first 
injured his back in 1988, so some 13 years after his 
discharge from military service.  The Federal Circuit Court 
has held that such a large lapse of time after service before 
the manifestation of any relevant symptoms is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Even acknowledging the veteran's complaints during service 
referable to his low back, after he reportedly fell off the 
truck, there still is no competent medical evidence linking 
the current disability in his low back to that or any other 
incident of his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  So Hickson 
element (3) is not satisfied.

The only evidence suggesting a correlation between the 
veteran's current low back disability and any injury he may 
have sustained during service comes in the way of his own 
unsubstantiated allegations.  It is well established, 
however, that a layman without medical training, such as the 
veteran, is not competent to provide nexus evidence; instead, 
this requires medical knowledge and training.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  This claim is 
accordingly denied as there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



Right Ankle Disability - Analysis

Just like the low back claim, there is X-ray evidence 
confirming the veteran has degenerative joint disease (DJD, 
i.e., arthritis) in his right ankle.  So he satisfies Hickson 
element (1).  See, for example, the report of his May 2007 
VA examination.  But also just like the low back claim, there 
is no objective clinical indication he had arthritis in his 
right ankle to a degree of at least 10 percent within one 
year of his discharge from the military in July 1975.  So he 
again is not entitled to the special presumptive provisions.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to Hickson element (2), relevant disease or 
injury in service, this, too, has been met since the 
veteran's SMRs show that he sustained a right ankle sprain in 
November 1972 while stepping down from the cab of a truck.  
That leaves only one remaining requirement, but unfortunately 
it has not been met.

As for Hickson element (3), medical nexus, there is no 
medical evidence linking the veteran's current right ankle 
disability to his military service - including, 
in particular, the right ankle sprain.  The Board remanded 
this case to the AMC in January 2007 specifically to obtain a 
medical nexus opinion concerning this purported cause-and-
effect relationship.  And the May 2007 VA examiner found 
no connection between the currently diagnosed degenerative 
joint disease of the right ankle and the veteran's November 
1972 right ankle sprain in military service.  There is no 
medical evidence to the contrary.  See again Watson, 4 Vet. 
App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548 (2000); and Collaro, 136 
F.3d at 1308 (Fed. Cir. 1998).  So Hickson element (3) is not 
satisfied.

The only evidence suggesting a correlation between the 
veteran's right ankle disability and an injury in service 
comes in the way of his own unsubstantiated allegations.  It 
is well established, however, that a layman without medical 
training, such as the veteran, is not competent to provide 
nexus evidence; instead, this requires medical knowledge and 
training.  See Espiritu, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ankle disability.  This claim is 
accordingly denied as there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102; Alemany  v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The claim for service connection for a low back disability is 
denied.

The claim for service connection for a right ankle disability 
is denied.


REMAND

With respect to his remaining claim of entitlement to service 
connection for a right knee disability, the veteran's SMRs 
show that in June 1973 he presented with complaints of 
stiffness in his right knee.  He reported that he was 
previously informed by a civilian physician that his muscles 
were not strong enough to support him.  No diagnosis was 
immediately rendered.  The following month he again presented 
with complaints of knee pain, which he said increased with 
damp weather.  The diagnosis was arthritis, but a July 25, 
1973 treatment record indicated that an X-ray of this knee 
was negative.  [Note:  According to 38 C.F.R. § 4.71a. 
Diagnostic Code 5003, a diagnosis of arthritis must be 
confirmed by X-ray.]  A subsequent diagnosis in service 
revealed the veteran had mild chondromalacia, but the 
condition was reportedly affecting both of his knees - not 
just his right knee specifically.  Other SMRs show continuing 
complaints of pain and stiffness in his right knee.  When 
examined in June 1975 for separation from service, it was 
noted in the veteran's report of medical history that he had 
experienced pain in his knees even prior to entering the Army 
and that he had arthritis in both knees - so not just in his 
right knee especially.

There have been additional diagnoses of degenerative joint 
disease and chondromalacia of the right knee during the many 
years since service.  Consequently, the Board remanded this 
case in January 2007 to have the veteran examined for a 
medical nexus opinion as to whether the current disability 
affecting his right knee in particular is related to that 
noted in service.  In response to this question, the 
designated VA examiner indicated that such a claimed 
relationship is unlikely.  Instead, he said the veteran's 
right knee disability is more of an 
"age-related" condition.  But considering the history 
reported during the veteran's military separation examination 
(of right knee symptoms even prior to service), there also 
needs to be some additional comment on whether he clearly and 
unmistakably had a right knee disorder before entering 
service and, if he did, whether the evidence also indicates 
his pre-existing right knee disorder clearly and unmistakably 
was not aggravated during service beyond its natural 
progression.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  
See also VAOPGCPREC 3-2003 (July 16, 2003).

Accordingly, this claim is regrettably again REMANDED for the 
following additional development and consideration:

1.  If possible, have the VA examiner 
who recently evaluated the veteran in 
May 2007 submit an addendum to the 
report of that evaluation indicating 
whether - based on the medical history 
the veteran provided during his June 
1975 military separation examination, 
and any other pertinent evidence, 
he clearly and unmistakably had a right 
knee disorder prior to entering the 
military and, if he did, whether the 
evidence also clearly and unmistakably 
indicates the pre-existing right knee 
disorder was not aggravated during 
service beyond its natural progression.

If, on the other hand, it is determined 
the veteran did not have a right knee 
disorder prior to service, then the 
examiner's May 2007 opinion remains 
uncontroverted, that the veteran's 
current right knee disability is more 
likely than not an "age-related" 
condition - so unrelated to his 
military service.

To facilitate making these important 
determinations, the examiner must 
review the claims file for the 
veteran's pertinent medical and other 
history, including a copy of this 
remand.  The examiner should explain 
the basis of the opinion, whether 
favorable or unfavorable.  If an 
opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report. 

If, for whatever reason, it simply is 
not possible to have this examiner 
provide further comment, then have the 
veteran reexamined to obtain this 
necessary additional medical opinion.

2.  Then readjudicate the veteran's 
claim concerning his right knee in 
light of the additional evidence 
obtained - including determining 
whether he clearly and unmistakably had 
a pre-existing condition and, if so, 
whether the evidence also indicates the 
pre-existing condition clearly and 
unmistakably was not aggravated during 
service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  
If this claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


